MEMORANDUM AND ORDER

ANITA B. BRODY, District Judge.
Before me is plaintiffs motion for leave to amend her complaint. I must decide whether plaintiffs proposed amendment alleges a viable claim for retaliation under Title IX. Since I conclude that plaintiffs proposed amendment alleges a viable claim for retaliation, I will grant plaintiff leave to amend her complaint.
Plaintiff seeks to amend her complaint to add a claim of retaliation under Title IX.1 (Plaintiffs Motion for Permission to Amend & Supplement Her Complaint at 1). Pursuant to Federal Rule of Civil Procedure 15(a), leave to amend a complaint “shall be freely given when justice so requires.” Fed.R.Civ.P. 15(a). I should grant leave to amend in the absence of undue delay, bad faith, dilatory motive, repeated failure to cure deficiencies, undue prejudice to opposing counsel, or futility of the amendment. Lorenz v. CSX Corp., 1 F.3d 1406, 1413 (3d Cir.1993). Defendants contend that plaintiffs proposed amendment is futile because it fails to state a viable claim for retaliation. (Defs.’ Response to Pl.’s Motion for Permission to Amend & Supplement Her Complaint at 1-2). In order to state a viable claim for retaliation, plaintiff must allege that 1) she engaged in conduct protected by Title IX, 2) the defendants took adverse action against her, and 3) a causal link exists between her protected conduct and the defendants’ adverse action. See Charlton v. Paramus Bd. of Educ., 25 F.3d 194, 201 (3d Cir.) (listing requirements for retaliation claim under Title VII), cert. denied, — U.S. -, 115 S.Ct. 590, 130 L.Ed.2d 503 (1994). Plaintiffs proposed amendment alleges that 1) she filed a sexual harassment complaint against Professor Malcolm Woodfield, 2) the defendants hindered plaintiffs efforts to pursue her sexual harassment complaint, and 3) plaintiffs filing of the sexual harassment complaint *476prompted the defendants to impede her efforts. (Proposed Amended Complaint ¶ 18). The proposed amendment alleges a viable claim of retaliation under Title IX.
AND NOW, this 27th day of February 1995, it is ORDERED that plaintiffs Motion for Permission to Amend and Supplement Her Complaint is GRANTED.

. Plaintiff also seeks to supplement her complaint by adding events which occurred after she filed her complaint (Plaintiff's Motion for Permission to Amend & Supplement Her Complaint at 1). Defendants do not oppose this supplementation. (Defs.' Response to Pl.’s Motion for Permission to Amend & Supplement Her Complaint at 1 n. 1).